Title: Isaac Heard to John Adams, 24 Jun. 1786
From: Heard, Isaac
To: Adams, John


          
            
              
            
            

              College of Arms

              24 June 1786
            
          

          Sir Isaac Heards Respects to Mr Adams—Among various Wills [of
            Adams] wch he has inspected one was so peculiar that he could not resist the desire of sending
            the enclosed Abstract
          Best Respects to Mrs Adams &
            Wishes for the Felicity—the lasting Felicity of the new
            married Pair.
          
            
              
            
          
        